Citation Nr: 1522024	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  10-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for postoperative residuals of rhinoplasty.

2.  Entitlement to service connection for a bilateral foot disability, claimed as residuals of a left foot injury and bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel



INTRODUCTION

The Veteran had active service from September 1976 to September 1979. 

These matters initially come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the case was subsequently transferred to the RO in New Orleans, Louisiana.

The Veteran testified before a Decision Review Officer (DRO) in April 2010.  A transcript of the hearing has been associated with the Veterans Benefits Management System (VBMS).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board notes that a January 2012 statement of the case was issued for the claim of entitlement to an earlier effective date for the grant of a 10 percent evaluation for post-operative residuals of rhinoplasty.  No formal appeal was filed with respect to that matter, and it is not presently before the Board.

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Throughout the period of this claim, the Veteran has experienced bilateral nasal passages obstructed to a degree more than 50 percent. 

2.  The Veteran's sinusitis is not related to his service-connected disability.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for postoperative residuals of rhinoplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.97, Diagnostic Code 6502 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  By a letter dated in May 2009, VA satisfied this duty.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and considered.  VA examination and opinion addressing the severity of the disability on appeal was obtained in September 2010; the Board finds that such is adequate to decide the claim.  That is, the Board acknowledges that the most recent examination for the Veteran's disability is over four years old.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  The Board finds that there is no indication of different or worse symptoms; rather the Veteran and his representative have offered only vague statements that the disability is worse.  As such, there is no indication of any change since the 2010 examination.  

In April 2010 the Veteran was provided an opportunity to set forth his contentions during a hearing before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. 488. 

Here, during the April 2010 hearing, the DRO identified the issue on appeal.  The DRO also sought to identify pertinent evidence not currently associated with the electronic claims file that might have been overlooked, or was outstanding, to substantiate the claim.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor have they identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and that the Board can adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  




Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). Ratings are established by comparison to a specific Diagnostic Code (DC) in the Rating Schedule.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

In this case, the Veteran's disability is not listed specifically in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2009).  According to the policy in the schedule, when a disability is not specifically listed, the DC will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27 (2009).  For example, DC 6599 is used to identify unlisted respiratory disabilities.

The record reflects that in service, the Veteran was struck on the left side of the nose with a glass and was hospitalized for a nasal deformity.  A rhinoplasty was performed.  Service connection was established for post-operative residuals of rhinoplasty in a February 1983 rating decision, and a rating was established under DC 6599-6502.  DC 6502 rates deviated septum, traumatic only.  A 10 percent rating is the sole rating warranted under this DC, and is for application when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

Throughout the appeal, the RO has applied DC 6502 to the Veteran's claim.  Inexplicably, and without adjudication, the RO changed the DC on a rating decision codesheet in May 2013 to DC 6514, for sinusitis.  The rating decision was for other issues not on appeal.  Despite that change, the subsequent October 2014 supplemental statement of the case continued to apply DC 6502. 

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter what the particular diagnosis, and is the most appropriate criteria by which to assess any form of sinusitis. 

Under the general rating formula for sinusitis, encompassing Diagnostic Codes 6510 through 6514, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2013).

The Board notes that the assignment of a particular diagnostic code to evaluate a disability is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App.  532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA  adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Analysis

The Veteran contends that he is entitled to an increased rating for postoperative residuals of rhinoplasty.  

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, in the July 2009 rating decision on appeal, the disability evaluation for postoperative residuals of rhinoplasty was increased to 10 percent effective March 30, 2009.
In response to the Veteran's March 2009 claim for an increased rating, he was afforded a VA examination in June 2009.  The Veteran denied being on any treatment to include any surgery, oxygen use, or respirator use.  The Veteran reported interference with breathing through the nose, pus discharge, chronic sinusitis, pain, headaches, crusting, and snoring.  The Veteran denied speech impairment and reported no episodes requiring doctor recommended bed rest.  He reported that once or twice a year he required antibiotic treatment lasting 4 to 6 weeks.  The examiner noted partial nasal obstruction in both nostrils with 50 to 75 percent for the right and 75 percent for the left.  The examiner also noted septal deviation, sinusitis, and tenderness.  No tissue loss, deformity, purulent discharge, crusting, nasal polyps, or bacterial rhinitis were noted.

The Veteran stated in his July 2009 formal appeal that he had to take a prescription sleeping pill due to his snoring, which was caused by breathing only through his mouth.  He stated that he could not exert himself and was limited to only breathing through his mouth which caused him to become out of breath extremely quick.  He noted that he had constant headaches and nasal drip that caused esophagus and stomach problems, causing him to take prescription medication.

The Veteran testified before a DRO in April 2010 that he could not breathe through either nostril and took an antihistamine spray with little relief.  The Veteran reported  breathing problems at night, having a hard time breathing while walking around, breathing through his mouth, strong headaches lasting a couple hours, missing three to four days of work per year, taking medication for sinus infections, nasal drip, upset stomach, and balance problems.

The Veteran was afforded a VA examination in September 2010 in which he complained of significant bilateral nasal obstruction.  Examination of the nose revealed no significant anatomic changes, the bony nasal pyramid was straight, there was no significant nasal septal deviation present, and the nasal septum appeared to be in the midline.  The examiner noted that the nasal mucosa throughout the bilateral nasal cavities was significantly swollen with 50 to 60 percent nasal obstruction of the right nasal cavity and 70 to 80 percent nasal obstruction of the left nasal cavity.  The examiner noted that he was uncertain that he saw any significant residuals of the Veteran's history of in-service nasal injury and that the anatomic issue addressed in service is not related to the allergic rhinitis found at the present time, since it would represent an inflammatory issue.

Based on the above, the Board finds that the most appropriate diagnostic code is 6502 for deviated septum.  The evidence is divided as to whether there is deviation.  The March 2009 examination noted it, while the September 2010 examination found no significant deviation present.  The evidence is clear, however, that the Veteran's sinus symptoms are not related to his service-connected disability.  The September 2010 examination directly addressed this question, and found that the anatomic issue addressed in service is not related to the allergic rhinitis found presently, because such is an inflammatory process.  Therefore, the Board finds that as the service-connected disability involved a nasal deformity, and the record contains some evidence of deviation, the most appropriate code is for deviated septum.

In applying DC 6502, for septal deviation, the sole rating available is 10 percent.  The evidence demonstrates that the Veteran's right nasal cavity has been obstructed between 50 and 75 percent, and the left nasal cavity has been obstructed between 70 and 80 percent.  This clearly meets the criteria for the 10 percent rating under DC 6502, which requires at least 50 percent obstruction of the nasal passage on both sides.  Therefore, the Board finds that entitlement to a rating in excess of 10 percent for postoperative residuals of rhinoplasty is not warranted.  

Even if the disability were to include the Veteran's sinusitis, which the Board does not concede is the case, the criteria for a higher rating would not have been met.  With respect to the 30 percent criteria under DC 6514, while the Veteran reported headaches and pain, he has not had three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment.  That is, in March 2009 the Veteran reported that once or twice a year he required antibiotic treatment lasting 4 to 6 weeks.  The Veteran has also not had more than six non-incapacitating episodes per year of sinusitis.  Moreover, although he reported pus discharge and crusting in March 2009, the examiner did not find purulent discharge or crusting.  With respect to the 50 percent rating, surgery has not been shown during the appeal period.  The Board finds that this evidence would not reflect the impairment required for a 30 percent rating nor the 50 percent rating under the criteria for sinusitis. 

In short, the Board finds that the preponderance of the evidence is against the claim for a higher rating; therefore, there is no doubt to be resolved.  A rating higher than 10 percent for postoperative residuals of rhinoplasty is not warranted. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In addition to the medical evidence above, the Board has considered the lay evidence in the form of the Veteran's correspondence and testimony before the DRO.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran and the lay statement full competence and credibility, nothing in the statements shows impairment more closely approximating the criteria for higher ratings.

Other Consideration

In reaching this conclusion, the Board has also considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, the record reflects that the manifestations of the disability of postoperative residuals of rhinoplasty are not in excess of those contemplated by the schedular criteria.  The Veteran's disability consists of nasal blockage, which falls squarely within the applicable rating criteria.  Regarding the headaches, sleep impairment, snoring, esophagus and stomach problems, and balance problems contended by the Veteran, these symptoms have not been attributed to postoperative residuals of rhinoplasty.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Finally, in Rice v. Shinseki, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran has not contended that he is unable to work due to his postoperative residuals of rhinoplasty, and the evidence of record does not so suggest.  Indeed, in his testimony before the DRO in April 2010 he stated that he missed three to four days of work per year, indicating that he is still working.  Accordingly, the Board concludes that a claim for a TDIU has not been raised by the Veteran or the record.

ORDER

Entitlement to a disability rating in excess of 10 percent for postoperative residuals of rhinoplasty is denied.

REMAND

The Veteran asserts that service connection is warranted for a bilateral foot disability, claimed as a left foot injury and bilateral tinea pedis, as his foot problems began in the military.  Specifically, during his April 2010 DRO hearing, the Veteran testified that he stepped on a nail in service which penetrated the left foot and became infected.  The Veteran stated that he continued to have left foot problems.  The Veteran also asserted that he had "trenchfoot" while in service.  That is, he stated that his feet were constantly subjected to wet, cold, and extreme heat, and running and walking in combat boots that were never fitted properly.

Service treatment records show treatment for a puncture injury to the left foot in September 1977; however, no further diagnoses or treatments were noted.

The Veteran was afforded a VA examination in May 2010 in which the examiner noted bilateral tinea pedis and diagnosed puncture wound, left foot.  As to an etiological opinion, the examiner stated that no useful information in the service treatment records would allow the rendering of an opinion without resorting to speculation.
The Board finds that the aforementioned opinion is inadequate for adjudication purposes.  Initially, the absence of service treatment records showing in-service evidence of the Veteran's claimed disabilities is not fatal to the claims for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of the claimed disabilities on appeal, and a medically sound basis for attributing such disabilities to service, may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  That is, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2014).  Moreover, the examiner did not provide any discussion concerning the conclusion that was drawn.  Therefore, remand for corrective action is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file.
 
2.  Forward the Veteran's claims folder to the examiner who conducted the May 2010 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the claims folder in order to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that any currently present residuals of a left foot injury and the bilateral tinea pedis had their clinical onset during the Veteran's period of service or were manifested within the first post-service year, or were otherwise related to such period of service, including due to the aforementioned, in-service puncture wound. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed feet disorders.

3.  After completion of the above and any additional development deemed necessary, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


